DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 10 March 2022. Claims 1-2 and 4-20 are pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
Claims 1, 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haasbroek (US 6,216,872).
Regarding claim 1, Haasbroek teaches a storage compartment assembly (figure 5) capable of being used for a motor vehicle center console storage compartment (This limitation has been treated as an intended use recitation.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Haasbroek is capable of performing the recited function) comprises: a plurality of compartment bins (figure 5, reference 10, 10A) each of the plurality of compartment bins comprising: a first wall (figure 4, reference 14.1) extending towards and connected at a first angle to a second wall (figure 4, reference 12.1), the second wall extending from the first wall towards and connected at a second angle to a third wall (figure 4, reference 14.2 and column 3, lines 34-38), the third wall extending from the second wall towards and connected at a third angle to a fourth wall (figure 4, reference 12.2 and column 3, lines 34-38), the fourth wall extending from the third wall towards and connected at a fourth angle to the first wall (figure 4), each of the first, second, third, and fourth walls extending from and connected at a fifth angle to a base portion (figure 4, reference 18), the first, second, third, and fourth walls, and the base portion partially enclosing a first volume (figure 1); a plurality of foot portions extending outwardly from the base portion relative to the first volume at intersections of the first and second walls, the second and third walls, the third and fourth walls, and the fourth and first walls (figure 1 and 4, reference 30); a plurality of support members extending outwardly from the intersections of the first and second walls, the second and third walls, the third and fourth walls, and the fourth and first walls, and displaced vertically directly above the foot portions, relative to the base portion (figure 1, reference 16 near each reference 24); wherein each of the plurality of compartment bins is stackable atop each of the others of the plurality of compartment bins in a plurality of permutations (figure 5: the bins can be stacked in any order), and the plurality of compartment bins is capable of being configured to be disposed concentrically within the center console storage compartment of a motor vehicle (figure 5).
Regarding claim 5, Haasbroek teaches all of the claim limitations of claim 1, as shown above. Furthermore, Haasbroek teaches the plurality of foot portions or the plurality of support portions further comprise a foot pad (figure 4, reference 24.1) comprising a resilient material (figure 4, reference 24.1 and column 3, lines 53-58: since the foot pad 24.1 is for aligning with another shaft 24 of another container, it must be resilient).
Regarding claim 9, Haasbroek teaches all of the claim limitations of claim 1, as shown above. Furthermore, Haasbroek teaches a quantity of the plurality of compartment bins used in the storage compartment is variable (figures 4 and 5: any number of bins can be stacked or used in a storage compartment).
Regarding claim 10, Haasbroek teaches all of the claim limitations of claim 1, as shown above. Furthermore, Haasbroek teaches each of the plurality of compartment bins has a substantially uniform material thickness (figure 4) and is unitarily formed (figure 4).
Regarding claim 11, Haasbroek teaches all of the claim limitations of claim 1, as shown above. Furthermore, Haasbroek teaches the plurality of bins comprises plastic (column 3, lines 2-3).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Haasbroek (US 6,216,872), as applied to claim 1 above, and further in view of Schreier et al. (US 20130233860).
Regarding claim 4, Haasbroek teaches all of the claim limitations of claim 1, as shown above. 
Haasbroek does not explicitly teach each of the first, second, third, and fourth walls flares outwardly as the first, second, third, and fourth walls extend away from the base portion. However, Schreier does teach each of the first, second, third, and fourth walls flares outwardly as the first, second, third, and fourth walls extend away from the base portion (figure 3B and 3D: the walls flare upward and outward with respect to the base).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Haasbroek to include each of the first, second, third, and fourth walls flares outwardly as the first, second, third, and fourth walls extend away from the base portion, as disclosed by Schreier, because including the flared wall adds a wider base for the container stacked on top.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Haasbroek (US 6,216,872), as applied to claim 1 above, and further in view of Spence (US 20160045381).
Regarding claim 8, Haasbroek teaches all of the claim limitations of claim 1, as shown above. 
Haasbroek does not explicitly teach a first of the plurality of compartment bins has a first wall height, a second of the plurality of compartment bins has a second wall height different than the first wall height, and a third of the plurality of compartment bins has a third wall height different than the first wall height and the second wall height. However, Spence does teach a first of the plurality of compartment bins has a first wall height (figure 3B, reference 304: The height is 1.33’), a second of the plurality of compartment bins has a second wall height different than the first wall height (figure 3B, reference 304: The height is 2’ which is different than the first container), and a third of the plurality of compartment bins has a third wall height different than the first wall height and the second wall height (figure 3B, reference 304: The height is 2.33’ which is different from the first and second container).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the container of Haasbroek to include a first of the plurality of compartment bins has a first wall height, a second of the plurality of compartment bins has a second wall height different than the first wall height, and a third of the plurality of compartment bins has a third wall height different than the first wall height and the second wall height, as disclosed by Spence, because including containers with different heights allows for storing different sized items within different containers.

Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10 March 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
Regarding claim 1, applicant argues “Haasbroek teaches a stackable collapsible container supported by a series of load bearing shafts. While Ex parte Masham, 2 USPQ2d 1647 (1987) has held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not necessarily differentiate the claimed apparatus from a prior art apparatus, there is an additional distinction to be drawn here which obviates any relationship to the Masham decision. Specifically, the invention of claim 1 is specifically directed to a storage compartment assembly for a motor vehicle center console cargo compartment. Even assuming, arguendo, that Haasbroek may teach a stackable collapsible container that may be disposed within or carried within a motor vehicle, which Applicant does not concede, the stackable collapsible container of Haasbroek could not function for its intended purpose if it was sized and shaped to be disposed within a center console cargo compartment of a motor vehicle. This is because the Haasbroek container is designed to contain and transport produce, such as fruits and vegetables (see, e.g., Haasbroek at Col. 3, lines 29-33). The requirement that Haasbroek's containers be suitable for transporting produce would be significantly hampered, if not completely foiled by sizing and shaping the containers to fit concentrically within a center console cargo compartment in a motor vehicle. While it is true that Therefore, Applicant asserts that the present invention is patentable over Haasbroek. Accordingly, Applicant respectfully requests withdrawal of the rejection and allowance of claim 1”. Examiner respectfully disagrees. As an initial matter, in the arguments, applicant states “While it is true that Therefore, Applicant asserts that the present invention is patentable over Haasbroek”. It is unclear what argument applicant was intending to make with the phrase “While it is true that”. Although examiner will attempt to respond to all arguments, examiner is unsure the direction of this specific argument and will be unable to respond accordingly without further clarification by applicant. Regarding amending the claim to state “A storage compartment assembly for a motor vehicle center console storage compartment”, this limitation is still treated as intended use. Applicants argument against the prior art is that the prior art is used for transporting produce, such as fruit and vegetables, as disclosed by Haasbroek at Col. 3, lines 29-33, and would not function for its intended use. As an initial matter, defining the size of the claimed invention by the object to be held or an object holding the claimed invention, without positively reciting the object to be held or the object holding the claimed invention, would render the claim indefinite since it relies upon a variable object. A claim may be rendered indefinite by reference to an object that is variable. Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). Since the storage compartment is not claimed, the size of the claimed compartment bins is not a valid argument as it pertains to the claimed subject matter. Furthermore, even if the bins were placed in a center console, they could still be used to carry fruit and vegetables, such as grapes or carrot sticks, for snacking while driving. This would still be within the intended use of the prior art. Since the prior art discloses the claimed subject matter of claim 1, claim 1 remains rejected. 
Since all other arguments pertain to the allowable subject matter cited by examiner, those arguments will not be responded to.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735